THE       ATTORNEY            GENERAL


                        AUSTIN   II. T~xax


                           January 8, 1960

Hon. Jimmy Morris              Opinion No. W-775
Counts Attornev
NavarEo County"                Re:   Whether or not the secretary
Corsicana, Texas                     of the Corsicana Independent
                                     School District must sign all
                                     notices mailed to taxpayers
                                     notifying them of meetings
                                     of the district's Board of
                                     Equalization to consider in-
Dear Mr. Morris:                     creasing property valuation.
         You have requested our opinion upon the necessity of
having the secretary of the Corsicana Independent School Dis-
trict sign notices to taxpayers of the district, informing
them of meetings of the district's Board of Equalization to
consider increasing their property valuation. You advise us
that it has been the practice in past years to have the sec-
retary sign all such notices.
         It is our opinion that the identity of the person
executing these notices is immaterial, and that the Board of
Trustees of the District may designate the secretary, the
district assessor-collector, or other person or persons to
perform this function.
          An independent school district may proceed in ei-
ther of two ways in having its taxes assessed and collected.
Through its Board of Trustees it may (1) appoint its own
assessor and collector (Art. 2791, V.C.S.) or (2) elect to
have the county or city assessor and collector act for it
(Art. '2792,V.C.S.). In either case, a Board of Equalization
must be provided to equalize the taxes it imposes (Arts.
2791, 2792, 2792b, V.C.S.). Where the board elects to have
the county officials act for it, the commissioners' court,
sitting as a board of equalization, acts in that capacity for
the district also. Miller v. Vance, 107 Tex. 485, 180 S.W.
739 (1913)9 If a special assessor and collector is used, it
becomes incumbent upon the board to provide a board of equal-
ization before which a taxpayer may appear. St. Louis South-
western R. Co. v. Naples Ind. Sch. Dlst., 30 S W.2d 703 (Tex.
2iv.A~~. 1930) The t             f course, must-be notified in
some manner of-the tirnr%egiaze    of the board's meeting.
Hoefling v. City of San Antonio, 38 S.W. 1127 (Tex.Civ.App.
loy'(, error ref.).
Hon. Jimmy Morris, Page 2                    (Opinion No. WW-775)


         Procedure for equalizing county taxes is set out in
some detail.by Arts. 718la et seq., V.C.S. Art, 7206 directs
that, whenever the county board of equalization finds it
necessary to raise an assessment, it shall order the county
clerk to give notice in writing to the person who rendered
the property (Sec. 5).  But where a special assessor, collec-
tor, and equalization board are provided by the school dis-
trict, there is no such specific direction in the statutes as
to what officer or agent shall give such notice.
         Independent school district trustees have those pow-
ers expressly granted by,statute and, as a corollary, those
necessarilv imolied in addition or incident to those nranted,
and final15 those essential to the accomplishment of the ob-v
jects and purpose of the district. Thompson v. Elmo Indepen-
dent School Dist., 269 S.W. 868 (Tex.Civ.App. 1925). Since
it is a mandatory duty of the trustees to provide a board of
equalization before which the taxpayer may-appear (Miller v.
Vance, supra), the responsibility of having notice given to
maxpayer     of the time and place of such meetings rests
upon them. This necessarily implies the power to designate
the mechanics of how such notice should be given.
                         SUMMARY
            It is not required that the Secretary of
       the Corsicana Independent School District sign
       notices to taxpayers of meetings of its Board
       of Equalization.   The Board of Trustees may
       designate the person or persons to execute such
       notices.
                                   Very truly yours,
                                   WILL WILSON
                                   Attorney General

APPROVED:
OPINION COMMITTEE:
W. V. Geppert Chairman
                                   JRI:bet
Tom McFarling
Marvin R. Thomas, Jr.
J: Arthur Sandlin
Wallace P. Finfrock
REVIEWED FOR THE ATTORNEY GENERAL:
By: Leonard Passmore